DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group II (claims 10-20) in the reply filed on 02/12/2021 is acknowledged.

Abstract
The abstract of the disclosure is objected to because:
The term of “may or may be” is not understood because the term “may or may be” recites to a broad range or limitation followed by linking terms and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
	Please, delete the term “may or may be” in the Abstract for proper reading.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent 6,664,942) in view of Wu et al. (U.S. 2002/0024302).
As to claim 10, Kim discloses an electronic device (200) as shown in figures 3-4 comprising:
display layers (240, 250) that include a thin-film transistor layer (240);
a printed circuit board (260) that includes a first contact (not label but the PCB contact is connected to the input terminal 224 of the FCB 221);
a flexible printed circuit (221) coupled between the thin-film transistor layer (240) and the printed circuit board (260), wherein the flexible printed circuit has a second contact (224) that is coupled to the first contact on the printed circuit board;
a display driver integrated circuit (222) mounted on the flexible printed circuit (221).
Kim does not disclose a gap-filling layer on the printed circuit board that interposed between an edge of the printed circuit board and the first contact, wherein the second contact overlaps the gap-filling layer.
Wu teaches a display panel (30) as shown in figures 4-6 comprising a gap-filling layer (38 is made of insulation material, para-0019; therefore, the element 38 could acts as a solder resist/mask) on the printed circuit board (32) that interposed between an edge of the printed circuit board and the first contact (34), wherein the second contact (44) overlaps the gap-filling layer (38).

As to claim 11, Kim as modified by Wu teaches discloses the gap-filling layer (38) is formed form a solder mask layer (the element 38 made from an insulation material, para-0019).
As to claim 12, Kim as modified by Wu teaches an anisotropic conductive film (46) that attaches the first and second contacts (34, 44).
As to claims 13-14, Kim as modified by Wu teaches an encapsulant layer (50) attached to a lower surface of the printed circuit (32) and the edge of the printed circuit board (42), or an encapsulant layer (50) that conforms to an edge of the flexible printed circuit (32) and an upper surface of the printed circuit board (42).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Wu employed in the device of Kim in order to provide excellent sealing structures for the protect the board to board connection from air, and moisture proof.
As to claim 15, Kim as modified by Wu teaches the gap-filling layer comprises a plurality of discrete gap-filling layers (38) in figure 4.
As to claim 16, Kim discloses an electronic device (200) as shown in figures 3-4 comprising:
display layers (240, 250) that include a thin-film transistor layer (240);
a printed circuit board (260) that includes a first contact (not label but the PCB contact is connected to the input terminal 224 of the FCB 221);

a display driver integrated circuit (222) mounted on the flexible printed circuit (221).
Kim does not disclose a first encapsulant layer formed on the first side of the first and second contacts; and a second encapsulant layer formed on the second side of the first and second contacts.
Wu teaches a first encapsulant layer (50) formed on the first side of the first and second contacts (34, 44); and a second encapsulant layer (50) formed on the second side of the first and second contacts.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Wu employed in the device of Kim in order to provide excellent sealing structures for the protect the board to board connection from air, and moisture proof.
As to claims 17-18, Kim as modified by Wu teaches an encapsulant layer (50) attached to a lower surface of the printed circuit (32) and the edge of the printed circuit board (42), or an encapsulant layer (50) that conforms to an edge of the flexible printed circuit (32) and an upper surface of the printed circuit board (42).
As to claims 19-20, Kim as modified by Wu teaches the second encapsulant layer (50) conforms to the second side of the first and second contacts (34, 44), or the second encapsulant layer (50) directly contacts an upper surface of the flexible printed 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T DINH/Primary Examiner, Art Unit 2848